Title: From James Madison to the Republican Meeting of Cecil County, Maryland, 5 March 1810
From: Madison, James
To: Republican Meeting of Cecil County, Maryland


March 5th, 1810.
To the Republicans of Cecil county, who were convened in Elkton, Feb. 22, 1810.
I have received fellow citizens your address of the above date. The period and the circumstances which have called forth this expression of your sentiments, are truly interesting, as well to the character as to the rights of the nation: and it affords satisfaction to find, in the meeting formed by you, a harmony with so many others, in approving the measures which have been pursued in reference to both. In a government founded on the principles, and organized in the form, which distinguish that of the U. States, discord alone, on points of vital importance, can render the nation weak in itself, or deprive it of that respect which guarantees its peace and security. With a union of its citizens, a government thus identified with the nation, may be considered as the strongest in the world; the participation of every individual in the rights and welfare of the whole, adding the greatest moral, to the greatest physical strength of which political society is susceptible.
For your kind assurances of regard and confidence, I return my thanks and my friendly wishes.
James Madison.
